Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Relevant Prior Art not previously cited
US 2014/0349192 – Discloses a device for manufacturing a laminated electrode structure with pressing bars (see Fig. 3)
US 2016/0043369 – Discloses a non-rectangular cutout of a separator (Fig. 3b)

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Wells on 1/24/2022.

The application has been amended as follows: 
Claim 1:  The period at the end of claim 1 is replaced with a comma and on a new line, add:
“wherein, in the preparation step, a concave part is formed in each electrode of the plurality of electrodes, 
wherein, in the pre-sealing step, the pre-sealing part is formed on at least a portion of the plurality of separators covering the concave parts of the plurality of electrodes, and 
in the separator cutting step, a concave part is formed in each separator of the plurality of separators, the concave parts of the plurality of separators corresponding to the concave parts of the plurality of electrodes,
wherein, in the pre-sealing step, upper and lower potions of the electrode unit are pressed at the same time to form the pre-sealing part,
wherein, in the pre-sealing step, an upper pressing device and a lower pressing device, each having a bar shape, are provided, and one end of each of the upper pressing device and the lower pressing device presses a region of the plurality of separators adjacent to the concave parts of the plurality of electrodes, and
wherein a recess part having a recessed shape is formed in each of the concave part of the plurality of electrodes, and wherein, in the pre-sealing step, each of the one ends of the upper pressing device and the lower pressing device has a curved surface having a curvature corresponding to that of the recess parts of the concave parts of the plurality of electrodes.”

Claims 2, 3, 6 and 7: Cancelled

Claim 8: Change dependency from claim 6 to claim 1

Claim 9: The period at the end of claim 9 is replaced with a comma and on a new line, add:
“wherein each electrode of the plurality of electrodes includes a concave part, wherein, the pre-sealing device is configured to form the pre-sealing part on at least a portion of the plurality of separators covering the concave parts of the plurality of electrodes, and wherein, the separator cutting device is configured to form a concave part in each separator of the plurality of separators, the concave parts of the plurality of separators corresponding to the concave parts of the plurality of electrodes, 
wherein the pre-sealing device comprises: 
an upper pressing device configured to press an upper portion of the electrode unit; and 
a lower pressing device configured to press a lower portion of the electrode unit, 
wherein each of the upper pressing device and the lower pressing device has a bar shape, and wherein one end of each of the upper pressing device and the lower pressing device is configured to press a region of the plurality of separators adjacent to the concave parts of the plurality of electrodes, and
wherein a recess part having a recessed shape is formed in each of the concave parts of the plurality of electrodes, and wherein each of the one ends of the upper pressing device and the lower pressing has a curved surface having a curvature corresponding to that of the recess parts of the concave parts of the plurality of electrodes.”

Claims 10, 13 and 14: Cancelled.

Claim 15: Change dependency from claim 13 to claim 9

The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the curved surface of the ends of the upper and lower pressing devices which correspond to the concave parts of the plurality of electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/              Primary Examiner, Art Unit 1725